DETAILED ACTION
	
Introduction
Claims 1, 3-11, 13-16, 18, and 22-23 are pending. Claims 1, 3, 5-11, 13-16, and 18 are amended. Claim 17 is directed to non-elected subject matter. Claim 19 is withdrawn. Claims 2, 12, and 20-21 are cancelled. Claims 22-23 are new. This Office action is in response to Applicant’s request for continued examination (RCE) filed on 7/6/2022. 

Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable 1) if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and 2) if all relevant 35 U.S.C. 112(b) rejections are overcome. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1, 3-11, 13-16, and 18 under 35 U.S.C. 112(b)
Examiner previously rejected claims 1 and 18 because the meaning of the term “hint information” is unclear. Specifically, paragraphs 68-69 of the specification indicate that the claimed “route information” is used to determine relative position information that describes the position of the router interface in each of the plural routes relative to the destination of each of the plural routes, which suggests that the claimed “hint information” is the relative position information that is determined from the claimed “route information.” However, claim 3 recites the limitation “wherein the route information… includes a route position index identifying a position of the router interface in the route relative to the respective IP address,” which clearly indicates that the relative position information (i.e., route position index) is encompassed within the term “route information,” not within the term “hint information.” Therefore, it is not clear what information is considered to be “hint information.” In response, Applicant has amended claim 3 to clarify that the hint information is determined as a route position index, not the route information. Applicant now argues that the amendment overcomes the rejection. Examiner agrees and therefore withdraws the rejection. 
Examiner previously rejected claim 14 as indefinite because it recites the limitation “generating the service area estimation by mapping route position index information for the router interface based on the associated geolocation information.,” but it is not clear whether the term “mapped” means that the route position index is mapped to some other data, or if it means that the route position index is somehow drawn on a map. In response, Applicant argues that the rejection should be withdrawn because claim 14 is amended to recite “generating the service area estimation by mapping route position indexes determined for the router interface on a map according to the respective associated geolocation information.” However, no such amendment has been made to the most recent version of the claims filed on 6/10/2022. Therefore, Examiner maintains the rejection. 
Examiner previously rejected claim 15 as indefinite because it recites the limitation “wherein the route information for each route is derived from a ranking of router interfaces servicing the respective IP address… said ranking having an order which depends on the proximity of the router interfaces to the respective IP address, and wherein the route information comprises the ranking of the router interface in the ranking.” In other words, claim 15 appears to be saying that the route position index is derived from the route information. However, claim 3 recites the limitation “wherein the route information for each route includes a route position index….” It is not clear how the route position index can be both derived from the route information (claim 15) and included within the route information (claim 3). In response, Applicant has amended claim 3 to clarify that the hint information includes the route position index, not the route information. Applicant now argues that the amendment overcomes the rejection. Examiner agrees and therefore withdraws the rejection. 
Rejection of claims 1 and 18 under 35 U.S.C. 102(a)(1)
Applicant argues that Chandrashekar teaches determining a geographic location for each IP address in each traceroute, but does not teach using the determined geographic location to generate a service area estimation for a particular router interface. However, Examiner respectfully disagrees. Chandrashekar teaches that the system generates a graphical visualization of a network topology which represents a service area estimation of a particular router interface because the visualization shows the geographic location of the particular router interface in relation to the geographic location of other router interfaces reachable via the particular router interface, as shown in figure 11 of Chandrashekar: 

    PNG
    media_image1.png
    557
    1027
    media_image1.png
    Greyscale

Applicant also argues that Chandrashekar’s forward and backward neighbor set is not equivalent to the claimed “hint information” because they do not include “associations between a particular router address and geolocation information.” However, Examiner respectfully disagrees for two reasons. First, claims 1 and 18 do not recite that the hint information includes associations between a particular router interface and geographic information for each of a plurality of addresses serviced by the router interface, as Applicant suggests. Instead, as indicated in the 35 U.S.C. 112(b) rejection above, Examiner interprets the limitation “hint information inferring associations” as meaning that the hint information is usable to infer associations, but does not itself include the associations. Second, Chandrashekar’s forward and backward neighbor set is usable to infer associations between a particular router address and geographic information of other routers reachable via the particular router address because the forward and backward neighbor set specifies the other addresses that are reachable via the particular address, and the system knows the geographic location of the other reachable addresses.  
Lastly, Applicant argues that Chandrashekar’s visualization shown in figure 11 does not depict a service area estimation for a particular router interface which has been determined by processing hint information usable to infer associations between the particular router interface and geolocation information obtained for different IP addresses serviced by the particular router interface, in combination with the geolocation information obtained for the different IP addresses serviced by the particular router interface. However, Examiner respectfully disagrees. Chandrashekar teaches that the visualization shown in figure 11 is generated using the forward and backward neighbor set of a particular router in conjunction the geographic locations of the other routers in the forward and backward neighbor set, thereby allowing a user to visualize the geographic location of the particular router relative to the geographic locations of neighboring routers reachable via the particular router. 

Claim Rejections: 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-11, 13-16, 18, and 22-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 18 are indefinite because they recite the term “hint information,” but the scope of the term “hint information” is unclear because the specification describes the hint information as comprising a plurality of route position indices, where each route position index represents a position of the particular router interface in a route to a different one of the IP address serviced by the particular router relative to the position of the router having the IP address serviced by the particular router. See fig. 5B and accompanying text. However, the “hint information” recited in claims 1 and 18 is not limited to the route position indices disclosed in figure 5B and accompanying text. As such, it is not clear what other types of information are encompassed within the scope of the term “hint information,” especially in light of the fact that the specification does not disclose any other forms of hint information aside from the route position indices.  
Claims 1 and 18 are also indefinite because they recite the limitation “determining… hint information inferring associations between the router interface and geolocation information,” but the meaning of this limitation is unclear because hint information is merely information, and information is not capable of inferring associations by itself. Instead, a suitably programmed processor infers associations using the hint information. For purposes of examination, Examiner construes this limitation to mean that the hint information is information that is usable “for inferring associations” in a subsequent association inferring step. This interpretation is consistent with the previous language of claims 1 and 18, which stated that the hint information is “for indicating associations.” 
In addition, claims 1 and 18 are indefinite because they recite the limitation “wherein for each inferred association the hint information is determined using route information obtained for at least one route,” which suggests that the step of determining the hint information is predicated on associations that were previously “inferred” in a prior association inferring step. However, as noted in the preceding paragraph, the limitation “hint information inferring associations” suggests that the hint information is determined for the purpose of inferring associations in a subsequent association inferring step. Thus, it is not clear whether hint information is determined before associations are inferred, associations are inferred before hint information is determined, or hint information and associations are one and the same thing. 
Lastly, claims 1 and 18 are indefinite because they recite the limitation “processing, for each inferred association, the hint information and the geolocation information for the respective IP addresses for each route to determine the service area estimation for the router interface,” but it is not clear how the phrase “for each inferred association” limits the processing step in light of the fact that the processing step is also performed “for the respective IP addresses for each route.” Unfortunately, Examiner is unable to guess how this phrase further limits the processing step. 
Claim 14 is indefinite because it recites the limitation “generating the service area estimation by mapping route position index information for the router interface based on the associated geolocation information.,” but it is not clear whether the term “mapped” means that the route position index is mapped to some other data, or if it means that the route position index is somehow drawn on a map.

Claim Rejections: 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 9-11, 13, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) because they are anticipated by Chandrashekar (US 2014/0229612).
Regarding claims 1 and 18, Chandrashekar teaches a method of obtaining a service area estimation for a router interface, the method including: determining, using one or more processors, hint information inferring associations between the router interface and geolocation information obtained for each of plural different IP addresses serviced by the router interface (The system determines backward and forward neighbors sets for a particular router address that indicates an association between the particular router address and geolocation information associated with other addresses reachable via the particular router address. See par. 90-91), wherein for each in inferred association the hint information is determined using route information obtained for at least one route, each at least one route targeting a respective IP address of the plurality different IP addresses and including the router interface (The backward neighbors set and the forward neighbors set are each generated using traceroute data that includes multiple instances of the particular router address. In other words, the backward and forward neighbors sets are generated using traceroute data from different paths that each include the particular router address and a different one of the other addresses reachable via the particular route address. See par. 90-91); and one or more of the processors, for each inferred association, processing the hint information and the geolocation information for the respective IP addresses for each route to determine the service area estimation for the router interface (The system uses the backward and forward neighbors sets and the geographic location associated with the other reachable addresses to construct a graphical visualization of a network topology which shows the geographic location of the particular router relative to the geographic locations of other routers reachable via the particular router. See par. 132-134; fig. 11).
Regarding claim 3, Chandrashekar teaches wherein for each at least one route targeting a respective IP address, the hint information is determined as: a route position index identifying a position of the router interface in the at least one route relative to the respective IP address targeted by the route (The portion of the traceroute data that corresponds to each route that includes the particular router address includes the position of the particular router address in the route. For instance, the traceroute data of figure 3 shows one particular route in which the particular router address “172.20.0.5” is 11 hops away from the destination address “173.194.75.103.” See fig. 3).
Regarding claim 5, Chandrashekar teaches wherein each of the at least one routes targeting a respective IP address is initiated at a different geographical location (Traceroute operations may be performed from many different source-destination pairs. See par. 21).
Regarding claim 6, Chandrashekar teaches wherein the geolocation information obtained for each of plurality different IP addresses serviced by the router interface includes known latitude and longitude information for a device having the respective IP address (The geographic location obtained for the devices associated with the IP addresses may include the latitude and longitude of the devices. See par. 34). 
Regarding claim 9, Chandrashekar teaches wherein the geolocation information obtained for each of plurality different IP addresses serviced by the router interface is obtained from one or more data sources associating IP addresses with reliable geolocation information (The geolocation information is obtained from an external database that associates IP addresses with the geolocation information. See par. 34).
Regarding claim 10, Chandrashekar teaches wherein the route information for each at least one route is obtained from a trace route operation (Each path that includes the particular router address is determined using traceroute packet from a different source-destination pair. See par. 21).
Regarding claim 11, Chandrashekar teaches wherein the trace route information includes an ordered ranking of intermediate router interfaces servicing a respective IP address, the ordered ranking identifying the relative position of each respective intermediate router interface in the respective route relative to the respective IP address targeted by the route, said ranking including the router interface, and wherein the route position index is a value identifying the position of the router interface in the ordered ranking  (The traceroute information includes an ordered ranking of intermediate router interfaces between the source and destination of a traceroute operation. For instance, the exemplary traceroute information shown in figure 3 includes an ordered ranking of 11 intermediate devices between a source and destination, where entry 2 is the position of the particular router address “172.20.0.5” in the ordered ranking. See par. 20, 38; fig. 3).
Regarding claim 13, Chandrashekar teaches wherein each route position index identifying a position of th router interface in a respective route relative to the respective IP address targeted by that route is associated with the respective geolocation information obtained for each respective IP address (The position index for each source-destination pair is associated with geolocation information of each IP address listed in the position index. See par. 34).
Regarding claim 15, Chandrashekar teaches wherein the route information for at least one route comprises a ranking of router interfaces servicing the IP address targeted by a respective route, said router interfaces including the router interface and one or more other router interfaces said ranking having an order which depends on the position of the router interfaces in the route relative to the respective IP address targeted by the respective route, and wherein the position of the router interface in the at least one route identified by the route position index is the position of the router interface in the ranking (The traceroute data is derived from a ranking of intermediate router interfaces between the source and destination of a traceroute operation. For instance, the exemplary traceroute information shown in figure 3 includes an ordered ranking of 11 intermediate devices between a source and destination, where entry 2 is the position of the particular router address “172.20.0.5” in the ordered ranking. See par. 20, 38; fig. 3). 
Regarding claim 16, Chandrashekar teaches further including: identifying the router interface servicing the respective IP address, and retrieving the service area estimation for the identified router interface (The service area estimation for a particular router serving an IP address can be retrieved by accessing a closer view of the section of the logical network corresponding to the particular router. See par. 133, fig. 11, item 1102).

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 because it is unpatentable over Chandrashekar, as applied to claim 3 above, in further view of Zmijewski (US 2019/0007503).
Regarding claim 4, Chandrashekar does not teach wherein the route information for each route further includes a time-stamp indicating a time at which the respective route was obtained. However, Zmijewski teaches a system for determining the geographic location of a router using traceroute data whereby each traceroute operation is timestamped. See par. 87. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chandrashekar so that each trace route operation is timestamped because doing so is useful for determining the location of a router, according to Zmijewski. 
Claim 7-8 are rejected under 35 U.S.C. 103 because they are unpatentable over Chandrashekar, as applied to claim 6 above, in further view of Caspi (US 2010/0015995).
Regarding claims 7-8, Chandrashekar does not teach wherein the geolocation information obtained for each of plural different IP addresses serviced by the router interface further includes a timestamp comprising date and time information associated with the latitude and longitude information, wherein the geolocation information further includes a quality indicator depending on the timestamp. However, Caspi teaches a location information management system whereby location information is associated with a timestamp and a corresponding confidence factor that is based on the timestamp. See par. 10. 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chandrashekar so that the geolocation information includes a timestamp and a confidence factor because doing so allows the system to gauge the likelihood that the geolocation information is accurate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459